UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 24, 2007 Analysts International Corporation (Exact name of registrant as specified in its charter) Minnesota 0-4090 41-0905408 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 3601 West 76th Street, Minneapolis, Minnesota 55435-3000 (Address for principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(952) 835-5900 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On May 24, 2007, Chairman, Interim President and CEO Michael J. LaVelle of Analysts International Corporation (the “Company”) announced that he has decided to resign from his position as Chairman of the Board.Dr. Krzysztof K. Burhardt will be appointed as Chairman of the Board effective May 24, 2007. Mr. LaVelle also announced that the Company recently received notice that a state government has selected the Company’s $6 million dollar bid to implement a systems upgrade.He also announced that a major customer has selected the Company as a vendor to provide billable personnel under a contract that contemplates total spend of $145,000,000 for a select number of vendors, which the Company believes will be less than ten.There is no way to project at this time how much revenue the Company will recognize from this contract. The information in this Item 7.01 is furnished pursuant to Item 7.01, and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 24, 2007 ANALYSTS INTERNATIONAL CORPORATION /s/ Colleen M. Davenport Colleen M. Davenport Secretary and General Counsel
